STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  September 8, 2015
              Plaintiff-Appellee,

v                                                                 No. 321433
                                                                  Saginaw Circuit Court
MICHAEL DUANE LAWRENCE,                                           LC No. 13-039249-FC

              Defendant-Appellant.


Before: BORRELLO, P.J., and HOEKSTRA and O’CONNELL, JJ.

PER CURIAM.

        Defendant, Michael Duane Lawrence, appeals as of right his convictions, following a
jury trial, of first-degree premeditated murder, MCL 750.316(a), conspiracy to commit first-
degree premeditated murder, MCL 750.316(a) and MCL 750.157a, nine counts of possession of
a firearm during commission of a felony (felony-firearm), MCL 750.227b, five counts of assault
with intent to commit murder, MCL 750.83, carrying a concealed weapon, MCL 750.227,
carrying a dangerous weapon with unlawful intent, MCL 750.226, felon in possession of a
firearm (felon in possession), MCL 750.224f, and discharging a firearm from a vehicle, MCL
750.234a. The trial court sentenced Lawrence to serve life without parole for his convictions of
first-degree premeditated murder and conspiracy to commit murder, 550 to 850 months for
assault with intent to commit murder, 60 to 120 months for carrying a dangerous weapon with
unlawful intent, carrying a concealed weapon, and felon in possession, 58 to 180 months for
discharging a firearm from a vehicle, and concurrent prison terms of 60 months’ imprisonment
for each felony-firearm conviction. We affirm Lawrence’s convictions and sentences, but
remand for administrative correction of his sentence for conspiracy to commit murder.

                                    I. BACKGROUND FACTS

       In the evening of August 29, 2012, six-year-old Layla Jones was shot and killed after she
spent the evening with family and friends on Essling Street in Saginaw. According to Julian
Ruiz, he spent that day at Rico Saldaña’s house playing video games, watching movies, and




                                              -1-
smoking marijuana with Lawrence, Saldaña, and Levonne Greer.1 Ruiz testified that they
learned that a young boy from their neighborhood had been murdered earlier that day. Saldaña
asked Ruiz to see if he could borrow a Buick Skylark belonging to Ruiz’s sister. When the four
men got into the Skylark, Saldaña drove, Lawrence was in the front passenger seat, Greer was in
the back seat behind Saldaña, and Ruiz was in the back seat next to Greer. According to Ruiz,
Lawrence and Greer each had guns on their laps.

        Ruiz testified that as the men turned onto Essling Street, one of the men in the car said,
“there goes somebody.” Saldaña slowed the car to a roll at the bottom of a driveway. Lawrence
reached across Saldaña and fired his gun from the driver’s side front window while Greer fired
from the driver’s side rear window. Ruiz testified that after ten or twelve shots were fired from
the car, he heard four or five shots come from outside the car, and the car was hit three times.
Saldaña accelerated and drove back to his house.

       Karen Cope testified that when the gunfire began, she had just pulled her car into the
house on Essling Street where six members of her family lived. She had driven her son
Shawrone Jones and his daughter, Layla, to the home earlier in the evening and was returning to
pick them up. Shawrone testified that as he was opening the rear passenger side door for Layla,
he heard gunshots. Shawrone was shot in the stomach and leg, fell down in the grass, and could
not remember anything else.

        Raphael Austin testified that after the shooting stopped, he saw Layla lying on the
ground. Austin got into Karen Cope’s car with Layla and they went to the hospital. Layla was
shot through the heart and lungs, and she died at the hospital shortly after the shooting.

                            II. SUFFICIENCY OF THE EVIDENCE

        A claim that the evidence was insufficient to convict a defendant invokes that defendant’s
constitutional right to due process of law. People v Wolfe, 440 Mich. 508, 514; 489 NW2d 748
(1992); In re Winship, 397 U.S. 358, 364; 90 S. Ct. 1068; 25 L. Ed. 2d 368 (1970). This Court
reviews de novo a defendant’s challenge to the sufficiency of the evidence supporting his or her
conviction. People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). We review the
evidence in a light most favorable to the prosecution to determine whether a rational trier of fact
could find that the prosecution proved the crime’s elements beyond a reasonable doubt. People v
Hoffman, 225 Mich. App. 103, 111; 570 NW2d 146 (1997).

         First, Lawrence contends that the evidence was insufficient to support his first-degree
murder conviction because there was no evidence that he intended to kill Layla or that the shot
that killed Layla came from the car. We disagree.




1
 Greer was convicted of crimes related to this shooting, and this Court upheld his convictions on
appeal. People v Greer, unpublished per curiam opinion of the Court of Appeals, issued January
22, 2015 (Docket No. 318286).


                                                -2-
       “[N]on-felony first-degree murder is a specific intent crime.” People v Langworthy, 416
Mich. 630, 645-646; 331 NW2d 171 (1982). Under the doctrine of transferred intent, if the
evidence shows that the defendant intended to kill one person but accidently killed another, the
defendant’s intent to kill transfers from the intended victim to the actual victim and the defendant
may be guilty of first-degree murder of the actual victim. People v Youngblood, 165 Mich. App.
381, 388; 418 NW2d 472 (1988). The finder of fact may infer a defendant’s intent to kill from
the use of a dangerous weapon. People v DeLisle, 202 Mich. App. 658, 672; 509 NW2d 885
(1993). Additionally, “identity is an element of every offense.” People v Yost, 278 Mich. App.
341, 356; 749 NW2d 753 (2008).

        In this case, Ruiz testified that Lawrence and Greer had guns as Saldaña drove through
the neighborhood where Layla was shot. According to Ruiz, someone said “there goes
somebody,” Saldaña slowed the car down, and Lawrence and Greer shot from inside the car.
The jury was reasonably able to infer from Lawrence’s decision to shoot a weapon from the car
in response to someone’s statement that “there goes somebody” that Lawrence intended to kill
somebody. His intent to kill someone transferred to Layla, who was actually killed by his
actions.

        There was also sufficient circumstantial evidence to support the jury’s finding that the
shot that killed Layla came from the car. Shawrone testified that as he put his hand on the handle
of the passenger side door to open it for Layla, he heard shots, looked toward the end of the
driveway, and saw flashes coming from a car. Shawrone, who was close to Layla, was shot
twice. The jury could reasonably infer from this testimony that Shawrone was shot from the car
and, because Shawrone was in close proximity to Layla at the time, that Layla was also shot
from the car instead of from another location. While there was evidence that Layla may have
been shot by someone shooting at the Skylark, the jury was in the best position to weigh this
conflicting evidence and determine the most likely location from which Layla was shot. See
People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008) (holding that we must resolve
conflicting evidence in the prosecution’s favor). Viewing the evidence in a light most favorable
to the prosecution, we conclude that the evidence was sufficient to support Lawrence’s first-
degree murder conviction.

       Second, Lawrence contends that the evidence was insufficient to support his conviction
of assault with intent to commit murder because there was no evidence that he shot toward the
victims. We disagree.

        “The elements of the crime of assault with intent to commit murder are (1) an assault, (2)
an actual intent to kill, (3) which, if successful, would make the killing murder.” People v
Plummer, 229 Mich. App. 293, 305; 581 NW2d 753 (1998). An assault can include an attempt to
commit a battery or an unlawful act that “places another person in reasonable apprehension of
receiving an immediate battery.” People v Starks, 473 Mich. 227, 234; 701 NW2d 136 (2005).

       In this case, four victims testified that they heard shots and attempted to take cover and
Shawrone was actually shot. Karen Cope testified that she was near her car when it was fired
upon. Trace Cope testified that he was standing on the porch with Raphael Austin when Karen
Cope arrived, he heard eight to twelve gunshots come from the street, and he threw himself to
the ground. Austin also testified that he saw a car turn the corner, heard shots, and threw himself

                                                -3-
to the ground. Austin testified that the home’s front door had bullet holes in it when he stood
back up. Sade Darby testified that she was inside the house near the front door when she heard
gunshots and fell to the floor.

       On the basis of this evidence, we conclude that a reasonable juror could infer that shots
were fired in the direction of these five victims, and that each of the victims was placed in a
reasonable apprehension of an immediate battery. Therefore, sufficient evidence supported
Lawrence’s convictions of assault with intent to commit murder.

                                   III. COUNSEL OF CHOICE

        Lawrence contends that the trial court’s decision not to grant him a continuation so that
retained counsel could prepare for trial denied him counsel of choice because he was forced to
proceed to trial with appointed counsel. We disagree.

       This Court reviews de novo issues of constitutional law. People v Vaughn, 491 Mich.
642, 650; 821 N.W.2d 288 (2012). We review for an abuse of discretion the trial court’s decision
to deny a motion for a continuance. People Echavarria, 233 Mich. App. 356, 368; 592 NW2d
737 (1999). We also review for an abuse of discretion decisions affecting a defendant’s right to
counsel of choice. People v Akins, 259 Mich. App. 545, 556; 675 NW2d 863 (2003). The trial
court abuses its discretion when its decision falls outside the range of principled outcomes.
People v Duncan, 494 Mich. 713, 723; 835 NW2d 399 (2013).

         An accused has the right to counsel for his or her defense. US Const, Am VI; Const
1963, art 1, § 20. A defendant’s right to counsel under Michigan’s constitution is the same as
that guaranteed by the Sixth Amendment to the US Constitution. People v Reichenbach, 459
Mich. 109, 118, 587 NW2d 1 (1998). The Sixth Amendment right to counsel includes the right to
retain counsel of the defendant’s choice. Akins, 259 Mich. App. at 557. However, the defendant’s
right to counsel of choice is not absolute. Id. The United States Supreme Court has “recognized
a trial court’s wide latitude in balancing the right to counsel of choice against . . . the demands of
its calendar.” United States v Gonzalez-Lopez, 548 U.S. 140, 152; 126 S. Ct. 2557; 165 L. Ed. 2d
409 (2006).

        When reviewing the trial court’s decision whether to grant a continuance, we consider
whether the defendant (1) asserted a constitutional right, (2) had a legitimate reason for asserting
the right, (3) had been negligent, and (4) had requested previous adjournments. Echavarria, 233
Mich. App. at 369; People v Wilson, 397 Mich. 76, 81; 243 NW2d 257 (1976). We may also
consider the trial court’s interest in the efficient administration of justice. Akins, 259 Mich. App.
at 557.

        In this case, on December 2, 2013—shortly before Lawrence’s trial was scheduled to
begin—Lawrence asked the court to allow him to replace his appointed counsel with counsel that
his family had retained for him. The trial court informed Lawrence that his retained counsel had
filed an appearance in another murder case against Lawrence, but not in this case. Because




                                                 -4-
appointed counsel stated that he was ready to go forward, and retained counsel had not filed an
appearance,2 the trial court determined that the trial would proceed. The jury was selected on
December 12, 2013.

        An illness required the trial court to delay the trial. Retained counsel filed an appearance
in the case on December 17, 2013, and the court signed an order allowing substitution of counsel
on January 2, 2014. When the trial resumed on January 8, 2014, retained counsel requested a
continuation, explaining that he needed at least two months to prepare for trial.

        The trial court denied retained counsel’s request, reasoning that the joint trial had started
nearly one month prior, there was no breakdown in the attorney-client relationship, and the
anticipated testimony was well-known because it was already presented at three preliminary
examinations and in one trial. In light of the court’s denial, retained counsel asked the court to
allow him to withdraw and to re-appoint appointed counsel, who had already stated he was
prepared for trial. The trial court did so, and the case proceeded to trial.

       We conclude that the trial court’s decisions fell within the range of principled outcomes.
While Lawrence, in seeking to adjourn his trial, legitimately asserted a constitutional right and
had not requested previous adjournments, retained counsel was not prepared to try the case
despite having had a month to do so. As the trial court indicated, the expected testimony was
explored in three preliminary examinations and another trial, so preparing for trial should not
have been unduly burdensome. Despite Lawrence’s assertions on appeal, there is no record
evidence to support that Lawrence was dissatisfied with appointed counsel or did not trust him.
To the contrary, appointed counsel stated that the attorney-client relationship had not broken
down, and Lawrence did not voice any disagreement with that statement.

        Importantly, adjourning the trial would not have promoted the efficient administration of
justice. Lawrence’s joint trial with Saldaña had already begun. Rescheduling the trial court, the
other defense attorney, the prosecutor, and the witnesses would have been difficult and
burdensome. Severing the trial would have required the selection of another jury, which took
two days in this case, as well as rescheduling.

        The trial court was willing to allow Lawrence counsel of choice if the substitution did not
unduly burden the administration of justice by further delaying a trial that had already begun.
Unfortunately, retained counsel was not prepared to proceed. We conclude that the trial court
did not abuse its discretion.

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Lawrence contends that appointed counsel rendered ineffective assistance by failing to
exercise a peremptory challenge to remove a juror after the trial court denied counsel’s challenge
for cause. We disagree.


2
 At a later hearing, retained counsel explained he chose not to file an appearance in this case
because he was retained a week before trial and he knew that he would not have time to prepare.


                                                -5-
        A criminal defendant has the fundamental right to effective assistance of counsel. US
Const, Am VI; Const 1963, art 1, § 20; United States v Cronic, 466 U.S. 648, 654; 104 S. Ct. 2039;
80 L. Ed. 2d 657 (1984). But a defendant must move the trial court for a new trial or evidentiary
hearing to preserve the defendant’s claim that his counsel was ineffective. People v Ginther, 390
Mich. 436, 443; 212 NW2d 922 (1973); People v Sabin (On Second Remand), 242 Mich. App.
656, 659; 620 NW2d 19 (2000). When the trial court has not conducted a hearing, our review is
limited to mistakes apparent from the record. People v Gioglio (On Remand), 296 Mich. App. 12,
20; 815 NW2d 589 (2012), vacated in part on other grounds 493 Mich. 86 (2012).

        To prove that his defense counsel was not effective, the defendant must show that (1)
defense counsel’s performance fell below an objective standard of reasonableness, and (2) there
is a reasonable probability that counsel’s deficient performance prejudiced the defendant.
Strickland v Washington, 466 U.S. 668, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); People v
Pickens, 446 Mich. 298, 302-303; 521 NW2d 797 (1994). “[A]n attorney’s decisions relating to
the selection of jurors generally involve matters of trial strategy.” People v Johnson, 245 Mich
App 243, 259; 631 NW2d 1 (2001). The defendant must overcome the strong presumption that
defense counsel’s performance constituted sound trial strategy. Vaughn, 491 Mich. at 670.
When considering an unpreserved claim of ineffective assistance of counsel, we must consider
the possible reasons for counsel’s actions. Id.; Cullen v Pinholster, 563 U.S. 170, ___; 131 S. Ct.
1388, 1407; 179 L. Ed. 2d 557, 578 (2011).

       In this case, Juror 81 stated during voir dire that Layla was about the age of her
granddaughters, and she was uncertain whether she could be fair and impartial to both sides.
Outside of Juror 81’s presence, defense counsel moved to exclude her for cause. The trial court
denied counsel’s challenge. Juror 81 stated in response to further voir dire that she would not be
predisposed to find Lawrence guilty, but instead would require evidence to establish his guilt.
Defense counsel exercised three peremptory challenges, none of which excused Juror 81.

        We conclude that counsel’s decision not to excuse Juror 81 constituted sound trial
strategy. The trial court had previously rejected a challenge against Juror 81 for cause that
counsel based on her hesitance about whether she could be fair and impartial. Thus, the trial
court was not convinced that Juror 81 would be unfair and partial, and counsel may have
reasonably reached the same conclusion. Further, counsel was able to view Juror 81 and listen to
her responses to questions. It is possible that Juror 81’s statement that she would consider the
lack of evidence to determine the case was more confident than her previous, ambiguous
responses to whether she could be fair and impartial. Given that counsel’s case rested in the lack
of evidence against Lawrence, counsel might have determined that her second statement had
much more worth. Accordingly, Lawrence has not established that defense counsel’s decision
not to exclude Juror 81 constituted unsound trial strategy.

           V. ADMINISTRATIVE CORRECTION OF LAWRENCE’S SENTENCE

        Though Lawrence did not raise the issue on appeal, we sua sponte conclude that his
sentence must be corrected. A person sentenced to a term of imprisonment for conspiracy to
commit first-degree murder is eligible for parole. People v Jahner (After Remand), 433 Mich.
490, 504; 446 NW2d 151 (1989). In this case, the trial court erred by sentencing Lawrence to
life without parole for conspiracy to commit murder. However, it properly sentenced Lawrence

                                               -6-
to life imprisonment without the possibility of parole for first-degree murder, and correction of
his sentence provides him no substantive relief. Accordingly, we remand the matter to the trial
court for administrative correction of Lawrence’s sentence. Cf. People v Herndon, 246 Mich
App 371, 392-393; 633 NW2d 376 (2001) (remanding for correction of a judgment of sentence
to reflect that defendant was convicted of one count of murder under two theories, not two
counts of murder). Lawrence is not entitled to a resentencing hearing because correcting his
judgment of sentence is an administrative task. See id. at 393.

        We affirm Lawrence’s convictions and sentences, but remand for administrative
correction of Lawrence’s sentence for conspiracy to commit murder. We do not retain
jurisdiction.

                                                           /s/ Stephen L. Borrello
                                                           /s/ Joel P. Hoekstra
                                                           /s/ Peter D. O’Connell




                                               -7-